DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 19-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As per Claim 19, the claim is drawn to computer-program product comprising one or more computer readable medium. However, according to specification See Para 151 the computer-readable recording medium may include a program command, a data file, a data structure and the like solely or in a combined manner which can be referred to as software per se i.e., transitory medium, and transitory medium can be a signal or software which does not fall within one of the four statutory classes of 35 U.S.C  § 101. Therefore, claim 19 is directed to non-statutory subject matter. Dependent claims 20 is rejected for the same reasons as independent claim 19. 
Allowable Subject Matter

Claim 1-18 are allowed. Claim 19-20 are allowed if overcome 35 USC 101 rejection.
The following is an examiner’s statement of reasons for allowance: 

	The closest prior art of record fail to teach the limitation of “display a guide image on the display, change an attribute of the guide image from a first state to a second state and display the guide image, obtain first iris data from a first eye image of the user corresponding to a guide image having an attribute of the first state, obtain second iris data from a second eye image of the user corresponding to a guide image having an attribute of the second state, and perform user authentication based on the first iris data and the second iris data”
	Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
Similarly, other independent claim 10 comprises a particular combination of elements with analogous wording variations, which are neither taught nor suggested by prior art as a whole claim.

Kimura et al. Pub. No. US 20150254508 A1 teaches an information processing apparatus including a display control unit configured to, when an authentication image including an iris of an eye of a user is obtained, cause a display unit to display an authentication UI for obtaining an authentication image with which it is easy to perform iris authentication.
Agrawal et al. Patent No. US 10049272 B2 teaches  a biometric identification system comprising an iris illuminator, an image sensor configured to capture light reflected from irises of a user as a result of those irises being illuminated by the iris illuminator, a drive circuit configured to drive the iris illuminator in a first mode and a second mode that each cause the irises to be illuminated differently, the first and second modes thereby yielding a first mode output at the image sensor and a second mode output at the image sensor, respectively, and a processor configured to process at least one of the first mode output and the second mode output and, in response to such processing, select one of the first mode and the second mode for use in performing an iris authentication on the user.
Spizhevoy et al. Pub. No. US 20180018451 A1 teaches a deep neural network (DNN) with a triplet network architecture can be trained to learn an embedding (e.g., another DNN) that maps from the higher dimensional eye image space to a lower dimensional embedding space. The DNN can be trained with segmented iris images or images of the periocular region of the eye (including the eye and portions around the eye such as eyelids, eyebrows, eyelashes, and skin surrounding the eye). With the 
Kim Pub. No. US 20170351929 A1 teaches a memory configured to register a first iris image, an illumination sensor configured to sense an external illuminance of the mobile device, a display configured to emit a light from a preset region, a camera configured to detect either a second iris image or a pupil image, and a controller configured to control the memory, the illumination sensor, the camera and the display and control the display to display a message for guiding a change of an eye according to the external illuminance sensed by the illumination sensor, wherein the message for guiding the change of the eye is changed according to the sensed external illuminance.
EP 3009960 A1 teaches apparatus (100) has an imaging unit (110) configured to generate an image of a user. A display (120) is configured to display the generated image. A controller (130) is configured to detect a user eye from the generated image. The display displays a guide image in a position of the generated image in which the detected user eye is located. The controller performs the iris recognition in response to a difference between a size of an iris present in the detected user eye and a size of the guide image that is within a preset range
Kusakari et al. Pub. No. US 20060120707 A1 teaches an iris authentication apparatus includes a camera for obtaining the image of an eye; a display panel arranged on the same plane as where the lens of the camera is arranged; and guide 
	However, cited reference, alone or in combination, neither disclose nor suggest combination of features specifically display a guide image on the display, change an attribute of the guide image from a first state to a second state and display the guide image, obtain first iris data from a first eye image of the user corresponding to a guide image having an attribute of the first state, obtain second iris data from a second eye image of the user corresponding to a guide image having an attribute of the second state, and perform user authentication based on the first iris data and the second iris data.	 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kimura et al. Pub. No. US 20150254508 A1 - INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING METHOD, EYEWEAR TERMINAL, AND AUTHENTICATION SYSTEM
Agrawal et al. Patent No. US 10049272 B2 - User authentication using multiple capture techniques
Lee et al. Pub. No. US 20180032815 A1 - ELECTRONIC DEVICE AND METHOD FOR IRIS AUTHENTICATION THEREOF

	Kim Pub. No. US 20170351929 A1 - MOBILE DEVICE AND CONTROLLING METHOD THEREOF
	Yoon et al. Pub. No. US 20150243063 A1 - METHOD AND APPARATUS FOR DISPLAYING BIOMETRIC INFORMATION
	Darakhshani et al. Patent No. US 8437513 B1 - Spoof detection for biometric authentication
	Kusakari et al. Pub. No. US 20060120707 A1 - Eye image pickup apparatus, iris authentication apparatus and portable terminal device having iris authentication function
Fujimatsu et al. Pub. No. US 20060029262 A1 - Eye image input unit, authentication equipment and image processing method
Saitoh et al. Pub. No. US 20050270386 A1 - Method and apparatus for authentication utilizing iris
	EP 3009960 A1 - User terminal apparatus for displaying guide image for iris recognition of user, has controller which performs iris recognition in response to difference between size of iris present in detected user eye and size of guide image
	An Iris-Based Authentication Framework to Prevent Presentation Attacks - 2017
	Authentication System for Smart Homes Based on ARM7TDMI-S and IRIS-Fingerprint Recognition Technologies  - Aug. 2014
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K. Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647